Title: To Thomas Jefferson from Jonathan Clarke, 8 January 1781
From: Clarke, Jonathan
To: Jefferson, Thomas



Sir
Albermarle Barracks Jany: 8th: 1781

I was yesterday favor’d with your Excellency’s Letter of 27th: Decr: in answer to one I had the honor to write you of 22d: Novr: relative to the Provisions due to the Convention Army; I take the earliest opportunity to acquaint you, Sir, that agreeable to your desire I have ascertain’d the quantity due, to the satisfaction of the Issuing Commissary, and he has certify’d it to Mr. Hawkins the purchasing Commissary, who acquaints me he goes off t[o]morrow for the money; he expects to have it in his power to settle with me in the course of next week, after which, I shall be ready to join the Convention Troops; I have Colo: Woods permission to remain for the present.
I have the honor to be very respectfully Sir Your Excellency’s most obedient Hum: Servt:,

Jona: ClarkeSenior Commissy: of the Convention Troops

